PER CURIAM.
Defendant’s conviction for attempted possession of heroin with the intent to distribute in violation of La.R.S. 14:27; 40:966 is affirmed. His sentence of thirty-three and a third years at hard labor is amended, however; the words “without benefit of probation, parole, or suspension of sentence” are removed. Cf., R.S. 14:27(d)(l); State v. Green, 391 So.2d 833 (La.1980); State v. Wymore, 377 So.2d 283, 285 (La. 1977). In all other respects, the sentence imposed by the trial court is affirmed.
CONVICTION AFFIRMED: SENTENCE AMENDED AND AS AMENDED AFFIRMED.